               Case 1:17-cv-03162-RJS Document 45 Filed 10/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ZHEN MING CHEN,

                               Plaintiff,

         -v-                                                    No. 17-cv-3162 (RJS)
                                                                      ORDER
OCHA SUSHI INC. et al.,

                               Defendants.



RICHARD J. SULLIVAN, Circuit Judge:

         On January 10, 2018, the Court issued an order approving the parties’ settlement agreement in this

matter and retaining jurisdiction to enforce it. (Doc. No. 39); see Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335–37 (S.D.N.Y. 2012). On April 3, 2020, counsel for Plaintiffs filed a letter with the

court seeking to reopen the case due to Defendants’ noncompliance with the terms of the settlement

agreement. (Doc. No. 43). The Court then issued a memo endorsement on April 6, 2020 ordering

Defendants to respond to Plaintiffs’ letter by April 10, 2020. (Doc. No. 44). To date, Defendants’ have

not complied with the Court’s order. Accordingly, IT IS HEREBY ORDERED THAT Plaintiff shall file

a formal motion to enforce the settlement, along with supporting affidavits and a revised computation of

interest, by November 6, 2020. If Defendants do not respond to Plaintiffs’ motion within five business

days, the Court will issue a default judgment in Plaintiffs’ favor.

SO ORDERED.
Dated:          October 30, 2020
                New York, New York

                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
